United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
CENTER, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0228
Issued: August 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 9, 2016 appellant, through counsel, filed a timely appeal from a
September 15, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than two
percent permanent impairment of her left upper extremity and more than one percent permanent
impairment of her right upper extremity, for which she previously received schedule awards.
FACTUAL HISTORY
On September 7, 2004 appellant, then a 60-year-old sales and services associate, filed an
occupational disease claim (Form CA-2) alleging that she had work-related muscle spasms in her
neck, arms, shoulder, middle and lower back, and both legs and hips, which arose on or about
July 1, 2004.3 She had previously sustained a work-related neck and lower back injury on
April 14, 1984, which OWCP accepted for cervical and lumbar strains (OWCP File No.
xxxxxx838).
In a January 7, 2005 decision, OWCP denied appellant’s occupational disease claim
because the medical evidence of record did not establish a causal relationship between appellant’s
accepted employment exposure and her diagnosed cervical, lumbar, and bilateral shoulder sprains.
On January 17, 2005 appellant, through counsel, requested an oral hearing before a hearing
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
March 22, 2005.
Appellant submitted a May 19, 2005 report from Dr. Edward H. Gabelman, Board-certified
in orthopedic surgery, who diagnosed cervical and lumbar sprains, and bilateral shoulder girdle
sprain. Dr. Gabelman opined that these conditions were caused by an April 14, 2004 work injury
and were aggravated by appellant’s work duties over time.
In a June 5, 2006 decision, an OWCP hearing representative set aside OWCP’s January 7,
2005 decision based on Dr. Gabelman’s report.
On June 9, 2006 OWCP accepted appellant’s occupational disease claim for aggravation of
cervical and lumbar sprains, and bilateral shoulder and upper arm sprain.4
On October 6, 2010 appellant filed a claim for a schedule award (Form CA-7). However,
she did not submit any medical evidence in support of her claim for employment-related
permanent impairment. On October 7, 2010 OWCP advised her of the deficiencies with respect

3

Appellant initially filed the current occupational disease claim as a recurrence of her April 14, 1984 traumatic
injury (Form CA-1). On August 3, 2004 she filed a claim for recurrence of disability beginning July 1, 2004, which
OWCP denied by decision dated November 9, 2004 under OWCP File No. xxxxxx838. At the time, OWCP advised
appellant that based on her description of the duties she performed on July 1, 2004 appellant should have filed a new
claim, rather than a claim for recurrence. In a September 28, 2005 decision, OWCP’s Branch of Hearings and
Review affirmed the November 9, 2004 decision.
4

OWCP administratively combined the current occupational disease claim with appellant’s April 14, 1984
traumatic injury claim, and designated OWCP File No. xxxxxx838 as the master file.

2

to her claim for a schedule award, and afforded appellant at least 30 days to submit medical
evidence of permanent impairment. Appellant did not respond within the time allotted.
By decision dated November 9, 2010, OWCP denied appellant’s claim for a schedule
award, finding that she had not established permanent impairment causally related to her
accepted conditions.
On November 16, 2010 counsel requested a hearing before a representative of OWCP’s
Branch of Hearings and Review.
In a November 12, 2010 report, Dr. William N. Grant, a Board-certified internist,
diagnosed bilateral carpal tunnel syndrome (CTS) and found that appellant had 25 percent
bilateral upper extremity permanent impairment under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2009) (hereinafter A.M.A.,
Guides).
He rated appellant based on a combination of impairments due to
entrapment/compression neuropathy (9 percent) and loss of wrist range of motion (18 percent).5
By decision dated February 10, 2011, the hearing representative set aside the
November 9, 2010 decision. She remanded the case to OWCP with instructions to refer
Dr. Grant’s November 12, 2010 report to the district medical adviser (DMA) for review.
On March 3, 2011 the DMA reviewed the case, including Dr. Grant’s November 12,
2010 report, and was unable to determine the extent of any employment-related permanent
impairment. He noted, among other things, that OWCP had not accepted bilateral CTS and, it
was unclear how Dr. Grant had arrived at this diagnosis. The DMA recommended that OWCP
refer appellant to a physician to obtain an accurate and reliable permanent impairment rating.
OWCP subsequently referred appellant to Dr. Manhal A. Ghanma, for a second opinion
examination and impairment rating. Dr. Ghanma examined appellant on June 13, 2011 and, in a
July 20, 2011 report, he found 18 percent permanent impairment of the right upper extremity and
17 percent permanent impairment of the left upper extremity. He derived this rating by finding
six percent bilateral upper extremity impairment for carpal tunnel syndrome under Table 15-23,
A.M.A., Guides 449 (6th ed. 2009). Dr. Ghanma found additional upper extremity impairment
due to loss of shoulder range of motion (ROM) under Table 15-34, A.M.A., Guides 475 (6th ed.
2009). On the right side he found 13 percent permanent impairment for shoulder ROM deficits,
and on the left side he found 12 percent. The combined right and left upper extremity permanent
impairments were 18 percent and 17 percent, respectively.
On June 11, 2014 the DMA, Dr. Morley Slutsky, a Board-certified occupational
specialist, reviewed the claim and found that appellant had no permanent impairment of the
upper extremities under the A.M.A., Guides. He took issue with Dr. Ghanma’s bilateral shoulder
ROM impairment, and instead relied on the “preferred” diagnosis-based impairment (DBI)

5

See Table 15-23, Entrapment/Compression Neuropathy Impairment, and Table 15-32, Wrist Range of Motion
(ROM), A.M.A., Guides 449, 473 (6th ed. 2009).

3

methodology.6 Dr. Slutsky’s zero percent bilateral upper extremity impairment rating was based
on appellant’s accepted bilateral shoulder sprain, which he found did not provide any basis for
ratable impairment under Table 15-5, Shoulder Regional Grid, A.M.A., Guides 402 (6th ed.
2009).7 He found one percent bilateral lower extremity impairment due to sensory deficits at the
S1 nerve level. For this rating, Dr. Slutsky applied Proposed Table 2, The Guides Newsletter,
Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009). He
explained that appellant’s bilateral lower extremity permanent impairment was unrelated to the
accepted lumbar strain, but instead was a function of her degenerative disc disease with stenosis
at L5-S1.
By decision dated November 24, 2014, OWCP granted a schedule award for one percent
permanent impairment of the right and left lower extremities. The award ran for 5.76 weeks,
covering the period January 31 to March 12, 2013. OWCP also found that appellant had zero
permanent impairment of the right and left upper extremities.
On December 18, 2014 counsel requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. The hearing was held on July 16, 2015.
In a January 21, 2015 report, Dr. Catherine Watkins Campbell, a Board-certified family
practitioner, found two percent bilateral upper extremity permanent impairment due to loss of
shoulder ROM under Table 15-34, A.M.A., Guides 475 (6th ed. 2009).
At the July 16, 2015 hearing, counsel informed the hearing representative that he was
submitting new medical evidence; i.e., Dr. Watkins Campbell’s January 21, 2015 impairment
rating. The hearing representative issued a decision on September 3, 2015 setting aside the
November 24, 2014 decision based on the submission of this new evidence. She remanded the
case to OWCP for referral to its DMA, who was directed to review Dr. Watkins Campbell’s
January 21, 2015 report and determine whether appellant had any impairment of the upper
extremities as a result of her bilateral shoulder condition.
On October 10, 2015 Dr. Slutsky reviewed Dr. Campbell’s January 21, 2015 report, and
found that appellant had two percent right upper extremity permanent impairment, but only one
percent left upper extremity permanent impairment under the A.M.A., Guides (6th ed. 2009). He
again took issue with the bilateral shoulder ROM impairment, and instead relied on the
“preferred” DBI methodology. Dr. Slutsky’s two percent right upper extremity permanent
impairment and one percent left upper extremity permanent impairment were based on residuals

6

Dr. Slutsky did not address whether appellant had any ratable permanent impairment from bilateral carpal tunnel
syndrome. Additionally, he found no upper extremity sensory/motor deficits due to appellant’s accepted cervical
strain.
7

At page 5 of his June 11, 2014 report, Dr. Slutsky quoted language from Section 15.2, page 387 regarding ROM
usage. However, the quoted passage is not entirely consistent with the language contained in the latest version of
the A.M.A., Guides (6th ed., 2009).

4

of right and left shoulder sprains under Table 15-5, Shoulder Regional Grid, A.M.A., Guides 402
(6th ed. 2009).8
By decision dated December 16, 2015, OWCP granted appellant a schedule award for two
percent right upper extremity permanent impairment and one percent left upper extremity
permanent impairment. The award covered a period of 9.36 weeks, from October 15 through
December 19, 2015. OWCP based the award on the DMA’s October 10, 2015 impairment
rating, which presented a different method for rating impairment than Dr. Watkins Campbell’s
ROM impairment rating.
By letter dated December 24, 2015 appellant, through counsel, requested an oral hearing
with OWCP’s Branch of Hearings and Review, which was held on August 3, 2016.
By decision dated September 15, 2016, the hearing representative affirmed the
December 16, 2015 schedule award decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP9 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.10 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.11
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

8

At page 3 of his October 10, 2015 report, Dr. Slutsky again quoted language from Section 15.2, page 387
regarding ROM usage. As noted above, the quoted passage is not entirely consistent with the language contained in
the latest version of the A.M.A., Guides (6th ed., 2nd prtg. 2009).
9

See 20 C.F.R. §§ 1.1-1.4.

10

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
11

20 C.F.R. § 10.404; see also, Ronald R. Kraynak, 53 ECAB 130 (2001).

5

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).12 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.13
ANALYSIS
The issue on appeal is whether appellant met her burden of proof to establish more than
two percent permanent impairment of her left upper extremity and more than one percent
permanent impairment of her right upper extremity, for which she previously received schedule
awards. The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.14
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.15 In T.H., the Board concluded that OWCP physicians
were at odds over the proper methodology for rating upper extremity impairment, having
observed attending physicians, evaluating physicians, second opinion physicians, impartial
medical examiners, and district medical advisers use both DBI and ROM methodologies
interchangeably without any consistent basis. Furthermore, the Board observed that physicians
interchangeably cited to language in the first printing or the second printing when justifying use
of either ROM or DBI methodology.16 Because OWCP’s own physicians were inconsistent in
the application of the A.M.A., Guides, the Board found that OWCP could no longer ensure
consistent results and equal justice under the law for all claimants.17
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the September 15, 2016 decision. Utilizing
a consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
13

Isidoro Rivera, 12 ECAB 348 (1961).

14

T.H., Docket No. 14-0943 (issued November 25, 2016).

15

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

16

See supra notes 8 and 10.

17

T.H., supra note 14.

6

CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 15, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: August 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

